                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

UNITED STATES OF AMERICA                     )
                                             )       No. 3:17-cr-167
       v.                                    )
                                             )       Judge Trauger
HOMERO QUINTANILLA NAVARRO                   )


               UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION
                        FOR COMPASSIONATE RELEASE

       The United States of America, by and through Donald Q. Cochran, United States Attorney

for the Middle District of Tennessee, and the undersigned counsel, Assistant United States Amanda

Klopf, hereby responds to the defendant’s Supplemental Motion for Compassionate Release

pursuant to 18 U.S.C. § 3582(c)(1)(A) (the “motion”) (DE# 36, Supplemental Motion for

Compassionate Release.) Homero Quintanilla Navarro (Quintanilla) is currently serving a

sentence of 120 months for conspiracy to distribute and possess with intent to distribute 5

kilograms or more of cocaine, possession with intent to distribute 5 kilograms or more of cocaine,

and illegal reentry of a previously deported felon. On August 5, 2017, Mr. Quintanilla was caught

with approximately ten kilograms of cocaine and admitted to obtaining and distributing two more

kilograms of cocaine approximately two weeks earlier. This conduct occurred less than a year

after Quintanilla was deported on November 4, 2016. He has served less than three years of his

ten year sentence.

       On May 23, 2020, pursuant to an order from this Court directing appointed counsel to

evaluate Quintanilla’s various pro se filings, Quintanilla through counsel filed a Supplemental

Motion for Compassionate Release. Navarro has failed to meet his burden for the relief he requests

in two ways.



                                                 1

   Case 3:17-cr-00167 Document 42 Filed 06/04/20 Page 1 of 16 PageID #: 224
          First, he has not demonstrated “extraordinary and compelling reason” as defined by the

statute. Nor has he proven through his release plan that he would receive “better” medical treatment

if released.

         Second, the United States respectfully submits that release would not adequately address

the factors set forth in 18 U.S.C. § 3553(a).

    I.         Factual Background

         On August 7, 2017, Quintanilla was arrested pursuant to a complaint, and has been

continuously in custody since that point. (DE #1, Complaint.) Quintanilla was charged with three

different counts: Conspiracy to distribute and possess with intent to distribute 5 kilograms of more

of cocaine; Possession with intent distribute 5 kilograms of more of cocaine; and Illegal reentry of

a previously departed felon (PSR, at ¶ 1). On August 30, 2017, pursuant to a binding plea

agreement, Quintanilla pled guilty to all three counts, and admitted a supervised release violation

related to a prior federal charge. (DE #21, Plea Agreement.)

         Quintanilla is a citizen of Mexico. ICE records indicate that between 2004 and 2008,

Quintanilla was voluntarily returned to Mexico ten times, and reentered after each voluntary return.

(Id., at ¶ 15.) Starting in 2008, he was deported five different times, and has illegally reentered

after each deportation.

         Specifically, on October 12, 2008, he applied to enter the United States and falsely claimed

to be a citizen of the United States. (Id. at ¶ 6.) As a result, he was convicted of reentry by the

United States District Court, Southern District of Texas, and received 75 days custody. (Id.) On

December 24, 2008, Quintanilla was removed from the United States. (Id., Less than a year later,

on April 1, 2009, he illegally reentered the United States from Mexico and was taken into custody.

(Id. at ¶ 7.) On August 18, 2009, he was again removed from the United States. Following his



                                                  2

    Case 3:17-cr-00167 Document 42 Filed 06/04/20 Page 2 of 16 PageID #: 225
deportation, sometime in 2011, Quintanilla illegally reentered the United States again. (Id. at ¶ 8.)

On November 10, 2012, Quintanilla was arrested in Nashville, Tennessee for reckless driving and

sentenced to 6 months custody, suspended, and placed on probation for 6 months. On November

19, 2012, he was again removed from the United States. (Id., at ¶ 8.) He illegally reentered the

United States again. Less than a year later, on May 1, 2013, Quintanilla was detained in Nashville,

Tennessee for Driving Under the Influence and was sentenced to 11 months and 29 days in

custody, all but 48 hours suspended, and put on probation for 11 months and 29 days. (Id. ¶ 9.)

He was then removed from the United Sates on May 24, 2013. (Id., at ¶ 9.) Approximately a week

later, on June 1, 2013, Quintanilla illegally reentered the United States. (Id. at ¶ 10.) He was

(again) convicted of Unlawful Reentry of a Removed Alien. (Id.) This time, he was sentenced to

6 months’ custody, to be followed by 1 year of supervised release. (Id.) Following his sentence,

he was removed from the United States on November 4, 2016. (Id., at ¶ 7.)

        Less than a year later, on an unknown date, Quintanilla again illegally reentered the

country. (Id. at ¶ 11.) On August 4, 2017, while still on supervised release, Quintanilla contacted

a confidential informant he was ready to start selling cocaine again. (Id., at ¶¶ 11, 51.) When he

was arrested on August 5, 2017, he had two bags of cocaine weighing a total of 9.929 kilograms.

(Id. at ¶13.) He admitted to also receiving and distributing 2 more kilograms of cocaine two weeks

prior, and he told the agents he received the cocaine from a source in Mexico he refused to name.

(Id., at ¶ 14.)

        On about April 18, 2020, Quintanilla submitted a request for release to the Warden due to

the Covid-19 crisis. On May 23, 2020, he filed a motion for compassionate release due to

“extraordinary and compelling reason” where he asks the Court for immediate release which would

trigger a deportation to Mexico. (Defendant Motion, at p. 1.)



                                                 3

    Case 3:17-cr-00167 Document 42 Filed 06/04/20 Page 3 of 16 PageID #: 226
   II.      Legal Authority


         The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), as amended by the First

Step Act on December 21, 2018, provides in pertinent part:

                (c) Modification of an Imposed Term of Imprisonment.— The
                court may not modify a term of imprisonment once it has been
                imposed except that—

                (1) in any case—

                (a) the court, upon motion of the Director of the Bureau of Prisons,
                or upon motion of the defendant after the defendant has fully
                exhausted all administrative rights to appeal a failure of the Bureau
                of Prisons to bring a motion on the defendant’s behalf or the lapse
                of 30 days from the receipt of such a request by the warden of the
                defendant’s facility, whichever is earlier, may reduce the term of
                imprisonment (and may impose a term of probation or supervised
                release with or without conditions that does not exceed the unserved
                portion of the original term of imprisonment), after considering the
                factors set forth in section 3553(a) to the extent that they are
                applicable, if it finds that—

                (i) extraordinary and compelling reasons warrant such a
                reduction…. and that such a reduction is consistent with applicable
                policy statements issued by the Sentencing Commission….

Further, 28 U.S.C. § 994(t) provides: “The Commission, in promulgating general policy statements

regarding the sentencing modification provisions in section 3582(c)(1)(A) of title 18, shall describe

what should be considered extraordinary and compelling reasons for sentence reduction, including

the criteria to be applied and a list of specific examples. Rehabilitation of the defendant alone shall

not be considered an extraordinary and compelling reason.” Accordingly, the relevant policy

statement of the Commission is binding on the Court. See Dillon v. United States, 560 U.S. 817,

827 (2010) (where 18 U.S.C. § 3582(c)(2) permits a sentencing reduction based on a retroactive

guideline amendment, “if such a reduction is consistent with applicable policy statements issued




                                                  4

    Case 3:17-cr-00167 Document 42 Filed 06/04/20 Page 4 of 16 PageID #: 227
by the Sentencing Commission,” the Commission’s pertinent policy statements are binding on the

court). 1

         The Sentencing Guidelines policy statement appears at § 1B1.13, and provides that the

Court may grant release if “extraordinary and compelling circumstances” exist, “after considering

the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,” and the Court

determines that “the defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).”

         Critically, in application note 1 to the policy statement, the Commission identifies the

“extraordinary and compelling reasons” that may justify compassionate release. The note provides

as follows:

         1. Extraordinary and Compelling Reasons.—Provided the defendant meets the
         requirements of subdivision (2) [regarding absence of danger to the community],
         extraordinary and compelling reasons exist under any of the circumstances set forth
         below:

         (A)      Medical Condition of the Defendant.—

                  (i)      The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end of life trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                  (ii)     The defendant is—

                           (I)       suffering from a serious physical or medical condition,

1
        Prior to the passage of the First Step Act, while the Commission policy statement was binding on the Court’s
consideration of a motion under § 3582(c)(1)(A), such a motion could only be presented by BOP. The First Step Act
added authority for an inmate himself to file a motion seeking relief, after exhausting administrative remedies, or after
the passage of 30 days after presenting a request to the warden, whichever is earlier

         Under the law, the inmate does not have a right to a hearing. Rule 43(b)(4) of the Federal Rules of Criminal
Procedure states that a defendant need not be present where “[t]he proceeding involves the correction or reduction of
sentence under Rule 35 or 18 U.S.C. § 3582(c).” See Dillon, 560 U.S. at 827-28 (observing that, under Rule 43(b)(4),
a defendant need not be present at a proceeding under Section 3582(c)(2) regarding the imposition of a sentencing
modification).

                                                           5

    Case 3:17-cr-00167 Document 42 Filed 06/04/20 Page 5 of 16 PageID #: 228
                        (II)    suffering from a serious functional or cognitive impairment,
                                or

                        (III)   experiencing deteriorating physical or mental health because
                                of the aging process, that substantially diminishes the ability
                                of the defendant to provide self-care within the environment
                                of a correctional facility and from which he or she is not
                                expected to recover.

       (B)     Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
               experiencing a serious deterioration in physical or mental health because of
               the aging process; and (iii) has served at least 10 years or 75 percent of his
               or her term of imprisonment, whichever is less.

       (C)     Family Circumstances.—

               (i)      The death or incapacitation of the caregiver of the defendant’s minor
                        child or minor children.

               (ii)     The incapacitation of the defendant’s spouse or registered partner
                        when the defendant would be the only available caregiver for the
                        spouse or registered partner.

       (D)     Other Reasons.—As determined by the Director of the Bureau of Prisons,
               there exists in the defendant’s case an extraordinary and compelling reason
               other than, or in combination with, the reasons described in subdivisions
               (A) through (C).

For its part, consistent with note 1(D), the Federal Bureau of Prisons promulgated Program

Statement    5050.50,     available   at   https://www.bop.gov/policy/progstat/5050_050_EN.pdf,

amended effective January 17, 2019, to set forth its evaluation criteria.

       BOP Program Statement 5050.50 both quotes and follows the Code of Federal Regulations’

procedure for an inmate’s submission of his compassionate release request, 28 C.F.R. § 571.61.

The regulations require the submission to be 1) to the warden, 2) in writing, 3) by the inmate, and

“at a minimum [to] contain the following information:


       (1) The extraordinary or compelling circumstances that the inmate believes warrant
       consideration.


                                                   6

   Case 3:17-cr-00167 Document 42 Filed 06/04/20 Page 6 of 16 PageID #: 229
          (2) Proposed release plans, including where the inmate will reside, how the inmate
          will support himself/herself, and, if the basis for the request involves the inmate’s
          health, information on where the inmate will receive medical treatment, and how
          the inmate will pay for such treatment.

28 C.F.R. § 571.61(a). These requirements are necessary for the BOP to assess the inmate’s

request. Thus, inmates that petition for compassionate release bear the initial burden of

production. Id.

          In general, the defendant has the burden to show circumstances meeting the test for

compassionate release. United States v. Heromin, 2019 WL 2411311, at *2 (M.D. Fla. June 7,

2019). He likewise “bears the burden of showing that he exhausted his administrative rights with

the BOP before filing his compassionate-release motion.” United States v. Van Sickle, 2020 WL

2219496, at *3 (W.D. Wash. May 7, 2020) (collecting cases). As the terminology in the statute

makes clear, compassionate release is “rare” and “extraordinary.” United States v. Willis, 2019

WL 2403192, at *3 (D.N.M. June 7, 2019) (citations omitted).

   III.      Discussion

   This Court should deny Quintanilla’s motion for a reduction in his sentence because: 1) he

failed to prove a “compelling and extraordinary” reason for his release, he has not shown any

plan for where he will receive medical treatment and how he will pay for such treatment should

he be released, or that his chosen location will put him at less risk of contracting Covid-19; and

2) the §3553(a) factors weigh strongly against relief.

A. BOP’s Response to the Pandemic

          As this Court is well aware, COVID-19 is an extremely dangerous illness that has caused

many deaths in the United States in a short period of time and that has resulted in massive

disruption to our society and economy. In response to the pandemic, BOP has taken significant

measures to protect the health of the inmates in its charge. BOP has explained that “maintaining

                                                   7

   Case 3:17-cr-00167 Document 42 Filed 06/04/20 Page 7 of 16 PageID #: 230
safety and security of [BOP] institutions is [BOP’s] highest priority.” BOP, Updates to BOP

COVID-19       Action    Plan:    Inmate     Movement       (Mar.    19,    2020),    available    at

https://www.bop.gov/resources/news/20200319_covid19_update.jsp.

       Indeed, BOP has had a Pandemic Influenza Plan in place since 2012. BOP Health Services

Division, Pandemic Influenza Plan-Module 1: Surveillance and Infection Control (Oct. 2012),

available at https://www.bop.gov/resources/pdfs/pan_flu_module_1.pdf. That protocol is lengthy

and detailed, establishing a six-phase framework requiring BOP facilities to begin preparations

when there is first a “[s]uspected human outbreak overseas.” Id. at i. The plan addresses social

distancing, hygienic and cleaning protocols, and the quarantining and treatment of symptomatic

inmates.

       Consistent with that plan, BOP began planning for potential coronavirus transmissions in

January. At that time, the agency established a working group to develop policies in consultation

with subject matter experts in the Centers for Disease Control, including by reviewing guidance

from the World Health Organization. On March 13, 2020, BOP began to modify its operations, in

accordance with its Coronavirus (COVID-19) Action Plan (“Action Plan”), to minimize the risk

of COVID-19 transmission into and inside its facilities. Since that time, as events require, BOP

has repeatedly revised the Action Plan to address the crisis.

       The BOP extended Phase Five of the Action Plan, which currently governs operations, into

a Phase Six. The current modified operations plan requires that all inmates in every BOP

institution be secured in their assigned cells/quarters for a period of at least 14 days, in order to

stop any spread of the disease. Only limited group gathering is afforded, with attention to social

distancing to the extent possible, to facilitate commissary, laundry, showers, telephone, and

computer access. Further, BOP has severely limited the movement of inmates and detainees



                                                 8

   Case 3:17-cr-00167 Document 42 Filed 06/04/20 Page 8 of 16 PageID #: 231
among its facilities. Though there will be exceptions for medical treatment and similar exigencies,

this step as well will limit transmissions of the disease. Likewise, all official staff travel has been

cancelled, as has most staff training.

       Contractor access to BOP facilities is restricted to only those performing essential services

(e.g., medical or mental health care, religious, etc.) or those who perform necessary maintenance

on essential systems. All volunteer visits are suspended absent authorization by the Deputy

Director of BOP. Any contractor or volunteer who requires access will be screened for symptoms

and risk factors. In order to ensure that familial relationships are maintained throughout this

disruption, BOP has increased detainees’ telephone allowance to 500 minutes per month. Tours

of facilities are also suspended. Legal visits will be permitted on a case-by-case basis after the

attorney has been screened for infection in accordance with the screening protocols for prison staff.

       Further details and updates of BOP’s modified operations are available to the public on the

BOP website at a regularly updated resource page: www.bop.gov/coronavirus/index.jsp. Taken

together, all of these measures are designed to mitigate sharply the risks of COVID-19

transmission in a BOP institution. BOP has pledged to continue monitoring the pandemic and to

adjust its practices as necessary to maintain the safety of prison staff and inmates while also

fulfilling its mandate of incarcerating all persons sentenced or detained based on judicial orders.

       Unfortunately and inevitably, inmates have become ill, and more likely will in the weeks

ahead. But, BOP must consider its concern for the health of its inmates and staff alongside other

critical considerations. For example, notwithstanding the current pandemic crisis, BOP must carry

out its charge to incarcerate sentenced criminals to protect the public. It must consider the effect

of a mass release on the safety and health of both the inmate population and the citizenry. It must

marshal its resources to care for inmates in the most efficient and beneficial manner possible. It



                                                  9

    Case 3:17-cr-00167 Document 42 Filed 06/04/20 Page 9 of 16 PageID #: 232
must assess release plans, which are essential to ensure that a defendant has a safe place to live

and access to health care in these difficult times. And it must consider myriad other factors,

including the availability of both transportation for inmates (at a time that interstate transportation

services often used by released inmates are providing reduced service), and supervision of inmates

once released (at a time that the Probation Office has necessarily cut back on home visits and

supervision).

B. Quintanilla Has Failed to Prove Any “Extraordinary and Compelling Reasons”
   Warranting a Sentence Reduction

   Quintanilla, who is 5’2 and 250 pounds, has both diabetes and high blood pressure. He also

reports that he has high cholesterol and has suffered liver damage. (Defendant Motion, at ¶ 115.)

As the CDC notes, diabetes, severe obesity, and liver disease (which Quintanilla does not claim to

have but does report liver damages) are all conditions that, “may put people at higher risk for

severe illness from COVID-19.” See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/groups-at-higher-risk.html. The CDC advises people with diabetes to “[c]ontinue

taking your diabetes pills and insulin as usual,” “[t]est your blood sugar every four hours and keep

track of the results,” “[m]ake sure that you have at least a two-week supply of your diabetes pills

and insulin,” and “[f]ollow the sick day guidelines for people with diabetes” (which generally

involves having ample supplies of certain foods, drinks, and medicines on hand). Id. They likewise

advise those with severe obesity (BMI over 40) to, “Take your medications for any underlying

health conditions exactly as prescribed.” Id.

   Quintanilla’s medical records show that his medical issues have been well-managed in

prison. For example, a report from January 2, 2020 shows Quintanilla calling in for a medical

follow up saying, “I have been feeling good and have not had problems since I finished my

treatment” and he reported no pain. (Defendant’s Under Seal Exh., Bureau of Prisons Health

                                                  10

   Case 3:17-cr-00167 Document 42 Filed 06/04/20 Page 10 of 16 PageID #: 233
Services Clinical Encounter, pp. 1.) A report from February 11, 2020 shows that Quintanilla’s

diabetic foot exam showed “no diabetic foot ulcers” and Navarro was given a plan of care.

(Defendant’s Under Seal Exh., Bureau of Prisons Health Services Review, pp. 3, 5.)

   If the court were to just consider Quintanilla’s specific ailments, many inmates with more

severe conditions and less time on their sentence have failed to demonstrate “extraordinary and

compelling” basis for relief. See United States v. Mazur, 2020 WL 2113613 (E.D. La. May 4,

2020) (holding a defendant with 6 months remaining on 24-month term for firearms offenses; a

risk presented at Butner Medium facility, which had an outbreak, along with health conditions of

myeloid leukemia and hypertension, did not present an extraordinary and compelling basis for

relief, given BOP’s efforts to address the issues); United States v. Fry, 2020 WL 1923218 (D.

Minn. Apr. 21, 2020) (holding a 66-year-old man who is obese and has heart disease and high

blood pressure should be denied because; “To merit such compassionate release, Fry must show

more than a mere speculation of the possibility of contracting the virus.”) Inmates with

Quintanilla’s specific medical conditions have also been denied. See United States v. Peaks,

2020 WL 2214231 (E.D. Mich. May 7, 2020) (holding Elkton inmate that has BMI of 44 and

hypertension, but is relatively young (31); does not meet the test for extraordinary and

compelling circumstances); United States v. Desage, 2020 WL 1904584 (D. Nev. Apr. 17, 2020)

(holding relief should be denied for inmate at the outset of 36-month sentence because although

he is diabetic, he will be isolated and BOP is endeavoring to keep inmates safe).

   In addition to failing to satisfy his burden that he has an ailment that would fit the definition in

the statue, Quintanilla did not follow the requirement of 28 C.F.R. § 571.61 and BOP Program

Statement 5050.50. To initiate a proper request for compassionate release, a defendant must

submit, among other things, “[p]roposed release plans, including where the inmate will reside, how

                                                 11

   Case 3:17-cr-00167 Document 42 Filed 06/04/20 Page 11 of 16 PageID #: 234
the inmate will support himself/herself, and, if the basis for the request involves the inmate’s

health, information on where the inmate will receive medical treatment, and how the inmate will

pay for such treatment.” 28 C.F.R. § 571.61(a)(2). Such plans form an important part of the

compassionate-release analysis, because without them it is impossible to gauge the relative risks

and benefits of release.

   His proposed release plan did not include any information regarding how he would obtain

better medical care for his ailments outside of prison or how he would pay for it. He simply asserts

his plan to be deported to Mexico “where he would live “with family.” (Defendant Motion, at p.

12.) He does not provide any specificity on where in Mexico, or with which family. His PSR notes

that his wife is currently incarcerated in the Tennessee Department of Correction, (PSR ¶ 59), both

of his parents have passed away (PSR ¶ 60), he does not know where his in-laws or son are located

(PSR ¶ 67), and he has no contact with his other three children (PSR ¶68). Further, given that he

has illegally reentered the United States on 15 different occasions after voluntary removals and

deportations, the last time while on supervised release for an illegal reentry conviction, and the

lack of specificity on the location or family members, it is difficult to believe that Quintanilla

actually intends to stay in Mexico.

   As such, even if this Court were to interpret application note 1(D) of § 1B1.13 to grant the

Court authority to create its own new definition, this Court still cannot release Quintanilla because

he failed to provide a proposed release plan on how he would obtain better medical care and how

he would pay for it. As such, the United States will not specifically address Quintanilla’s claims

that the BOP provided inadequate care for his diabetes and obesity because he has not identified a

better plan. Indeed, he has no plan. At least while in the BOP, he has a medical plan and is being

treated for his medical conditions. See United States v. Miles, 2020 WL 1989290 (S.D.N.Y. Apr.

                                                 12

   Case 3:17-cr-00167 Document 42 Filed 06/04/20 Page 12 of 16 PageID #: 235
27, 2020) (56-year-old suffers from asthma, but has struggled with substance abuse and

compliance with supervised release, and has no residence; release “will in fact place him at a higher

risk of contracting COVID-19, effectively undoing the very reason for his compassionate release”)

   Moreover, as he fails to even articulate the location in Mexico, it is impossible to know if

Quintanilla would be at more risk in Mexico than he would be at Oakdale FCI as this Court

cannot compare the relative levels of cases. See United States v. Feiling, 2020 WL 1821457

(E.D. Va. Apr. 10, 2020) (holding a 71-year-old inmate who suffers from a variety of ailments

putting him at risk of an adverse outcome from COVID-19, should be denied because he does

not show a greater risk of contracting the disease in prison, in relation to his risk in the

community).

   In the absence of any release plan, it is impossible for this Court to evaluate whether

Quintanilla will be at a meaningfully lower risk of infection if released; whether he will have

health insurance or be able to support himself; whether he will have comparable access to

preventive treatment if released (and thus whether he will continue to be able to manage his

blood pressure and diabetes in the manner suggested by the CDC); and whether he will have

access to comparable medical treatment if he becomes ill.

C. The facts and circumstances of this case, including Quintanilla’s extensive criminal
   history, weigh against release.

       Even if Quintanilla had shown extraordinary and compelling reasons, his motion should

still be denied, because he has failed to demonstrate that he is not a danger to the community or

otherwise merits release under the § 3553(a) factors.

       Under the applicable policy statement, this Court must deny a sentence reduction unless it

determines the defendant “is not a danger to the safety of any other person or to the community.”


                                                  13

   Case 3:17-cr-00167 Document 42 Filed 06/04/20 Page 13 of 16 PageID #: 236
U.S.S.G. § 1B1.13(2). Additionally, this Court must consider the § 3553(a) factors, as

“applicable,” as part of its analysis. See § 3582(c)(1)(A); United States v. Chambliss, 948 F.3d

691, 694 (5th Cir. 2020).

       Quintanilla would pose a danger to public safety if released. Less than a year after he was

convicted of illegal reentry and deported, he was caught with 9.929 kilograms of cocaine that he

was trying to sell to a confidential informant, and admitted prior distribution of two additional

kilograms of cocaine. He has two convictions for Illegal Reentry. He has illegally reentered after

10 voluntary returns, and been deported and illegally reentered a total of five times. Therefore, he

has illegally reentered the United States a total of 15 times.

       This Court imposed a sentence of 120 months, the mandatory minimum sentence for

Counts One and Two of the indictment, which was commensurate with the underlying offenses.

This sentence reflected the seriousness of his underlying offenses, promoted respect for the law,

and provided just punishment for his violations. Releasing him now, when he has served only

approximately 34 months of a 120 month sentence, would not adequately reflect the seriousness

of the offense, promote respect for the law, provide just punishment for the offense, afford

adequate deterrence to criminal conduct, and would result in a greater disparity of offenders who

engage in similar conduct. See United States v. Kincaid, -- F. App’x --, 2020 WL 2521303, at *1-

2 (6th Cir. May 18, 2020) (order) (holding that it is appropriate for district courts to consider the

percentage of the overall sentence left to be served when addressing compassionate release

motions).

       Quintanilla has illegally reentered the United States from Mexico 15 times since 2008, and

while in the United States has committed multiple felonies including distribution of a significant

quantity of cocaine. His release plan places him in Mexico, with no specific location or family



                                                 14

   Case 3:17-cr-00167 Document 42 Filed 06/04/20 Page 14 of 16 PageID #: 237
mentioned. Given his history of illegal reentry, there is no reason to believe that now, after his 16th

removal, he would actually stay in Mexico. Accordingly, in light of Quintanilla’s record and

history of reentry, and the totality of relevant circumstances, this Court should deny the motion for

a sentence reduction.

   Should this Court grant his sentence reduction and release, the United States respectfully

requests that he not be released until he is quarantined for 14 consecutive days and tests negative

for COVID-19.

   IV.      CONCLUSION

         Although COVID-19 is an extraordinary world event that understandably causes grave

concern for all inmates, and particularly those with underlying health issues, Quintanilla has failed

to show that its impact on him constitutes “extraordinary and compelling reasons” warranting his

immediate release pursuant to 18 U.S.C. § 3582(c)(1)(A). His has not presented a release plan

showing that his transfer to home confinement would meaningfully improve his health prospects.

In addition, his significant criminal history and history of illegal reentry, combined with the

seriousness of the underlying offense, weigh heavily against release.


                                                       Respectfully submitted,

                                                       DONALD Q. COCHRAN
                                                       United States Attorney for the
                                                       Middle District of Tennessee

                                                       /s/ Amanda J. Klopf
                                                       AMANDA J. KLOPF
                                                       Assistant United States Attorney
                                                       United States Attorney’s Office
                                                       Middle District of Tennessee
                                                       110 9th Avenue South, Suite A-961
                                                       Nashville, Tennessee 37203
                                                       (615) 736-5151



                                                  15

   Case 3:17-cr-00167 Document 42 Filed 06/04/20 Page 15 of 16 PageID #: 238
                                  CERTIFICATE OF SERVICE

       I hereby certify that on this, the 4th day of June, 2020, I electronically filed the foregoing
with the Clerk of the Court under seal using the CM/ECF system. I have provided an electronic
copy of such filing to Michael C. Holley, counsel for defendant.


                                              /s/ Amanda J. Klopf
                                              AMANDA J. KLOPF
                                              Assistant United States Attorney




                                                 16

   Case 3:17-cr-00167 Document 42 Filed 06/04/20 Page 16 of 16 PageID #: 239
